DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 & 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time and does not comprise an ion scavenger. While there is support in the specification (Paragraph 0017 & 0031 as filed for not including an acid scavenger, there is no support in the specification for not including an ion scavenger and it explicitly states in at least Paragraph 0082 that the composition may contain further components such as additives like acid or ion scavengers. Therefore, the claims have been interpreted without the conflicting limitation “does not comprise an ion scavenger”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 & 16-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Englund et al. (WIPO Publication # WO2012/150286A1).
Regarding Claim 1, Englund discloses a non-crosslinked power cable polymer composition comprising a multimodal single site polyethylene (SSPE) (i.e. polyethylene produced in the presence of an olefin polymerization catalyst which can be a single site catalyst) wherein the power cable polymer composition has a DC electrical conductivity of 5.0 fS/m or less (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition; wherein the power cable polymer composition does not comprise an acid scavenger (Abstract; Page 3, line 28-Page 4, line 3; Page 8, line 21-Page 9, line 21; Page 11, line 1-2; Page 15, line 32-Page 17, line 7; Page 18, line17-24; Page 19, line 5-34; Page 21, line 14-24; Page 24, line 12-Page 25, line 15; Page 35, line 2-4; claim 7). Englund states throughout the disclosure that the polyethylene can be multimodal/bimodal or unimodal. Englund also mentions that an acid scavenger is undesirable and uses none in the inventive examples of Table 1.
The examiner notes that the limitation “a single site polyethylene” is considered to be product-by-process. The Applicant’s specification defines “a single site polyethylene” as a polyethylene that is polymerized in the presence of a single site catalyst.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. This analysis applies to all dependent claims where the limitation “a single site polyethylene” is included.

Regarding Claim 2, Englund discloses that the single site polyethylene has a density of from 930 to 945 kg/m3 (Page 18, line 5-15).

Regarding Claim 3, Englund discloses that the power cable polymer composition is a thermoplastic power cable polymer composition (Page 9, line 16-21). Non-crosslinked polyethylene is a thermoplastic polymer composition.

Regarding Claim 4, Englund discloses that the power cable polymer composition is a high voltage (HV) and/or extra-high voltage (EHV) power cable polymer composition (Page 11, line 18-26).

Regarding Claim 5, Englund discloses that the power cable polymer composition is a high voltage direct current (HV DC) and/or an extra high voltage direct current (EHV DC) power cable polymer composition (Page 11, line 18-26).

Regarding Claim 6, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 0.05 to 5.0 fS/m (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m), when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).

Regarding Claim 7, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 4.0 fS/m or less (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m), when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).

Regarding Claim 8, Englund discloses that the power cable polymer composition comprises a medium density single site polyethylene (MD SSPE) (i.e. medium density polyethylene (MDPE)) (Page 18, line 5-15).

Regarding Claim 9, Englund discloses a power cable comprising a polymer composition being including the power cable polymer composition according to claim 1 (Page 11, line 18-26; Page 20, line 27-30).

Regarding Claim 10, Englund discloses a power cable polymer insulation comprising a polymer composition including the power cable polymer composition according to claim 1 (Page 11, line 18-26; Page 20, line 27-30).
Regarding Claim 11, Englund discloses a method according to claim 14 wherein the power cable comprises a conductor surrounded by at least an inner semiconductive layer, an insulation layer and an outer semiconductive layer, in that order, said method further comprising: producing at least one layer of the power cable with the polymer composition comprising a multimodal single site polyethylene (SSPE) (i.e. polyethylene produced in the presence of an olefin polymerization catalyst which can be a single site catalyst) and having a DC electrical conductivity of 5.0 fS/m or less (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Abstract; Page 3, line 28-Page 4, line 3; Page 8, line 21-Page 9, line 21; Page 11, line 1-2; Page 15, line 32-Page 16, line 7; Page 21, line 14-Page 22, line 2; Page 24, line 12-Page 25, line 15; Page 35, line 2-4).

Regarding Claim 12, Englund discloses that the power cable is a direct current (DC) power cable (Page 11, line 18-26).

Regarding Claim 13, Englund discloses producing the insulation layer with a power cable polymer composition including a multimodal single site polyethylene (SSPE) (i.e. polyethylene produced in the presence of an olefin polymerization catalyst which can be a single site catalyst) wherein the power cable polymer composition has a DC electrical conductivity of 5.0 fS/m or less (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition  (Abstract; Page 3, line 28-Page 4, line 3; Page 8, line 21-Page 9, line 21; Page 11, line 1-2; Page 15, line 32-Page 16, line 7; Page 21, line 14-Page 22, line 2; Page 24, line 12-Page 25, line 15; Page 35, line 2-4).

Regarding Claim 14, Englund discloses a method for producing a power cable, comprising: polymerizing at least ethylene and one or more comonomer(s) in the presence of a single site catalyst to produce a non-crosslinked polymer composition comprising a multimodal single site polyethylene (SSPE) (i.e. polyethylene produced in the presence of an olefin polymerization catalyst which can be a single site catalyst), the polymer composition having a DC electrical conductivity of 5.0 fS/m or less (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m)  when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition and producing the cable with the polymer composition; wherein the power cable polymer composition does not comprise an acid scavenger (Abstract; Page 3, line 28-Page 4, line 3; Page 8, line 21-Page 9, line 21; Page 11, line 1-2; Page 15, line 32-Page 16, line 7; Page 21, line 14-24; Page 24, line 12-Page 25, line 15; Page 35, line 2-4). Englund states throughout the disclosure that the polyethylene can be multimodal/bimodal or unimodal. Englund also mentions that an acid scavenger is undesirable and uses none in the inventive examples of Table 1.

Regarding Claim 16, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 0.01 to 3.0 fS/m (i.e. <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).

Regarding Claim 17, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 0.01 to 2.0 fS/m (i.e. < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).

Regarding Claim 18, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 3.0 fS/m or less (i.e. <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).
Regarding Claim 19, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 2.0 fS/m or less(i.e. < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).

Regarding Claim 20, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 1.0 fS/m or less (i.e. < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).

Regarding Claim 21, Englund discloses that the power cable is a high voltage direct current (HV DC) power cable and/or an extra high voltage direct current (EHV DC) power cable (Page 11, line 18-26).

Regarding Claim 22, Englund discloses that the power cable polymer insulation is a high voltage direct current (HV DC) power cable polymer insulation and/or an extra high voltage direct current (EHV DC) power cable polymer insulation (Page 11, line 18-26).

Regarding Claim 23, Englund discloses that the insulation layer consists of a multimodal single site polyethylene (SSPE) or consists of a polymer composition comprising a multimodal single site polyethylene (SSPE) (i.e. polyethylene produced in the presence of an olefin polymerization catalyst which can be a single site catalyst) wherein the power cable polymer composition has a DC electrical conductivity of 5.0 fS/m or less  (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition  (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) (Abstract; Page 3, line 28-Page 4, line 3; Page 8, line 21-Page 9, line 21; Page 11, line 1-2; Page 15, line 32-Page 16, line 7; Page 21, line 14-24; Page 24, line 12-Page 25, line 15; Page 35, line 2-4). 

Regarding Claim 24, Englund discloses that said power cable is a direct current (DC) power cable (Page 11, line 18-26).

Regarding Claim 25, Englund discloses that the single site polyethylene is an MDPE (i.e. medium density polyethylene (MDPE))  having a density of from 930 to 945 kg/m3 or an HDPE (i.e. high density polyethylene (HDPE))  having a density of more than 945 kg/m3 (Page 18, line 5-15).
Regarding Claim 26, Englund discloses that the power cable polymer composition consists of the multimodal single site polyethylene (Abstract; Page 3, line 28-Page 4, line 3; Page 8, line 21-Page 9, line 21; Page 11, line 1-2; Page 15, line 32-Page 17, line 7; Page 18, line17-24; Page 19, line 5-34; Page 21, line 14-24; Page 24, line 12-Page 25, line 15; Page 35, line 2-4; claim 7). Englund states throughout the disclosure that the polyethylene can be multimodal/bimodal or unimodal.

Response to Arguments







Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. The Applicant argues that, in light of the current amendment, Englund does not disclose or suggest a power cable polymer composition that does not comprise an acid scavenger and does not comprise an ion scavenger. As discussed in the 35 USC 112 rejection above, there is no support in the specification for not including an ion scavenger and it explicitly states in at least Paragraph 0082 that the composition may contain further components such as additives like acid or ion scavengers. Regarding the acid scavenger, Englund states that an acid scavenger is undesirable and uses none in the inventive examples of Table 1. The Applicant’s further argument that Englund definitely comprises an acid scavenger is especially not persuasive due to Englund explicitly avoiding using acid scavengers due to undesirable effects on the composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/           Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/           Supervisory Patent Examiner, Art Unit 2847